Citation Nr: 0604941	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than June 29, 1990, for the award of a 100 percent rating for 
paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1973 
until May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  This matter was previously 
denied by the Board in a January 2003 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("Court").  In a March 2003 Order, the 
Court vacated the January 2003 Board decision, and remanded 
the matter back to the Board for development consistent with 
the veteran's Motion for Remand and for a Stay of 
Proceedings.  The Board remanded the case to comply with the 
Court Order in December 2003.  It has since been returned to 
the Board.  


FINDINGS OF FACT

1. A May 1997 Board decision granted the veteran's claim of 
an earlier effective date of June 29, 1990, but no earlier, 
for a 100 percent rating for paranoid schizophrenia.

2. Subsequent to the May 1997 Board decision, the veteran has 
not submitted evidence reflecting the existence of an 
unadjudicated claim prior to June 1990.  


CONCLUSION OF LAW

The May 1997 Board decision granting an earlier effective 
date is final; new and material evidence has not been 
submitted, and the claim is not reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1105 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A May 1997 Board decision granted the veteran's request for 
an earlier effective date assigning the date of June 29, 1990 
for the commencement of the veteran's 100 percent rating for 
paranoid schizophrenia.  This date was determined by the 
Board on the basis of the date of receipt of the veteran's 
claim for increased rating for paranoid schizophrenia at that 
time, and that an increase in the severity of the veteran's 
schizophrenia was confirmed on VA examination in October 
1990.  In granting an effective date of June 29, 1990, the 
Board is understood to have specifically denied entitlement 
to an effective date earlier than June 29, 1990.  The veteran 
failed to appeal this determination and it therefore became 
"final" and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.1105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended during the pendency of this claim.  See 
38 C.F.R. § 3.156(a).  However, that amendment applies only 
to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Since the claim was 
received before that date, the law in effect when the claim 
was filed is applicable.  That is the standard discussed 
above.

The Board notes that unless specifically provided otherwise, 
the effective date of an award based on an original claim for 
service connection or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  Unless a 
claim for VA benefits is received within one year of 
separation from service, the effective date of the claim will 
be the later of the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400 (b) (ii)(B).

Since the Board granted the veteran's request for an earlier 
effective date, evidence received includes:  Social security 
medical records (which consist of many of the records noted 
in this paragraph) dated from April 1971 to November 1997; 
records from various state departments in Illinois (including 
records from the Division of Vocational Rehabilitation, and 
the Department of Corrections) dated from March 1980 to 
October 1997; private treatment records dated between April 
1971 and May 1990; VA treatment records dated between March 
1979 and May 1981; and service medical records from 1974.  
The veteran and his wife have also submitted several 
statements in support of his claim, in which they indicate 
that they believe he is entitled to an earlier effective date 
for his 100 percent rating; as well as several medical 
treatment records showing medication that he was prescribed 
in 1980 and 1981 and several psychiatric treatment notes from 
1990 and 1991.

The Board notes that a review of the veteran's claims file, 
including the newly submitted evidence, fails to show that 
the veteran had any claim prior to June 29, 1990 which had 
not been adjudicated.  Furthermore, the veteran has not 
provided VA with any information or evidence as to the filing 
of an earlier claim for the reopening of his claim for an 
earlier effective date for his service-connected condition.

While the new records show that the veteran received 
psychiatric treatment prior to June 1990, an award granted on 
the basis of receipt of new and material evidence may not be 
made effective prior to receipt of the claim to reopen.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  As such, 
the additional records reflecting the veteran's treatment are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim, because based on these 
records there is no possibility of granting the veteran's 
request for an effective date earlier than June 1990.

Accordingly, new and material evidence having not been 
submitted, the claim of entitlement to an earlier effective 
date is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in 
letters dated in March 2004 and September 2005, which 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in was not given prior to the first 
adjudication of the claim, it was given prior to a subsequent 
adjudication (in a November 2005 supplemental statement of 
the case).  In short, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Additionally, in response to the March 2004 notice, the 
veteran responded (in a letter received in April 2005) that 
he had sent all of the evidence that he could.  In October 
2005, the veteran wrote to VA indicating that VA should 
acquire the veteran's Social Security Administration records.

Social Security Administration records identified by the 
veteran have been obtained, which included voluminous medical 
treatment records dating back to the early 1980s, and service 
medical records and post-service treatment records were also 
obtained and additional medical treatment records were 
submitted by the veteran. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to an effective date 
earlier than June 29, 1990, for the award of a 100 percent 
rating for paranoid schizophrenia is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


